In a proceeding involving a proposal or plan of the Mortgage Commission of the State of New York to exercise certain of its limited powers with respect to a certain mortgage covering premises known as 8817 Bay Parkway, Borough of Brooklyn, securing mortgage investments guaranteed by Lawyers Title and Guaranty Company and designated as Mortgage No. 223,761 of such company, order granting the motion of the Title Guarantee and Trust Company, as trustee, that- Rose Lutz, owner, comply with the final order in that proceeding entered December 24, 1936, within ten days, and in the event that she fail to comply, that so much of the final order as directs the trustee to enter into an extension agreement with her be vacated and annulled, affirmed, with ten dollars costs and__disbursements. No opinion. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.